Citation Nr: 0201999	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-06 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disorder to include dysentery.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated January 19, 2001, which vacated 
a December 1999 Board decision and remanded the case for 
further development in light of the Veterans Claims 
Assistance Act of 2000.  The matter originally arose from an 
October 1997 rating decision by the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

As set forth below, the Board finds that new and material 
evidence has been presented to reopen the claim of service 
connection for a gastrointestinal disorder to include 
dysentery.  However, the Board is not, at this time, 
considering the claim of entitlement to service connection 
for a gastrointestinal disorder to include dysentery on the 
merits.  Rather, the Board is undertaking additional 
development on the issue of service connection for a 
gastrointestinal disorder to include dysentery pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  In a June 1995 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a gastrointestinal 
disorder to include dysentery.  The veteran was provided 
notice of his procedural and appellate rights in June 1995; 
however a notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's June 1995 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1995 decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a gastrointestinal disorder, to 
include dysentery is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been submitted since the 
RO's June 1995 decision, thus, the claim of service 
connection for a gastrointestinal disorder to include 
dysentery is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in 
October 1997 and March 1998 rating decisions, in an April 
1998 statement of the case, and in a December 1998 
supplemental statement of the case, all sent to the veteran, 
of the reasons and bases for the denial of his claim.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decisions, in the statement of 
the case, and in the supplemental statement of the case, 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the Board is reopening the veteran's claim.  With 
regard to the claim of service connection on the merits, 
further development is being undertaken.   

In the circumstances of this case, a remand would serve no 
useful purpose with regard to the issue on the front page of 
this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled with regard to the issue on the front 
page of this decision.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim to reopen the claim of service connection.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. 


Background

The veteran had active service from March 1969 to October 
1970.  Following his discharge from service, the veteran 
filed a claim for service connection for chronic 
diarrhea/dysentery.  Of record were his service medical 
records which showed treatment for diarrhea and vomiting 
during service.  

The post-service records showed that he was afforded a VA 
examination in December 1983.  At that time, the veteran 
reported that he had had chronic and recurrent diarrhea since 
November 1969 during service.  Physical examination resulted 
in a diagnosis of history of chronic diarrhea, etiology 
unknown.  

In a December 1983 rating decision, the RO denied the 
veteran's claim for service connection.  The veteran appealed 
this determination to the Board.  Private medical evidence 
was submitted.  Records from the Henry Clay Frick Community 
Hospital showed that the veteran reported having a history of 
diarrhea since service.  He was treated at this hospital for 
diarrhea and underwent a sigmoidoscopy and an upper 
gastrointestinal series.  The small bowel study was normal.  
He also underwent a barium enema which yielded a finding of 
no abnormalities.  February and October 1984 statements were 
received from William F. Colvin, M.D., in which he stated 
that he treated the veteran in 1981 for ulcerative colitis.  
A November 1984 letter of the Connellsville State General 
Hospital showed that the veteran was x-rayed at that 
facility.  

In a June 1985 Board decision, the Board determined that 
service connection was not warranted for a chronic 
gastrointestinal disorder.  

Thereafter, the veteran sought to reopen his claim.  In 
support of his claim to reopen, he submitted a statement from 
Albert G. Saloom, M.D., in which Dr. Saloom stated that the 
veteran had amebic dysentery and chronic gastroenteritis with 
chronic persistent diarrhea during service.  In February 
1986, the RO determined that service connection was not 
warranted for a chronic gastrointestinal disorder.  The 
veteran appealed that determination to the Board.  In support 
of his claim to reopen, he submitted duplicate service 
records which showed that the veteran was treated for 
diarrhea during service.  Dr. Saloom's statement was again 
submitted.  In addition, the veteran also submitted a 
statement of M. J. McCloy, M.D., which showed that the 
veteran was treated in January 1973 for persistent diarrhea 
and abscess of the perianal area.  In a June 1987 decision, 
the Board determined that there was no new factual basis 
justifying a grant of service connection for a chronic 
gastrointestinal disability including dysentery.  

Thereafter, the veteran sought to reopen his claim.  In 
support of his claim to reopen, he submitted another 
statement of Dr. Saloom in which Dr. Saloom opined that the 
veteran developed amebic dysentery and dysentery and chronic 
gastroenteritis with chronic persistent diarrhea during 
service.  He indicated that he last examined the veteran in 
April 1988 following an attack of diarrhea.  

In June 1988, the RO confirmed and continued the prior denial 
of service connection.  The veteran appealed that 
determination to the Board.  In a July 1989 decision, the 
Board determined that there was no new factual basis 
justifying a grant of service connection for a chronic 
gastrointestinal disability including dysentery.  

In June 1990, the RO confirmed and continued the prior denial 
of service connection.  The veteran appealed that 
determination to the Board.  In a February 1992 decision, the 
Board determined that new or material evidence had not been 
submitted to reopen the claim of service connection for a 
chronic gastrointestinal disability including dysentery.  

The veteran subsequently appealed the February 1992 Board 
decision to the Court.  In a June 30, 1994 decision, the 
Court affirmed the Board's February 1992 decision.

Thereafter, the veteran sought to reopen his claim.  In 
support of his claim to reopen, he submitted a letter from 
Thomas P. Buckelew, Ph.D., in which he indicated that it was 
possible that the veteran suffered from a current disability 
related to his military service.  He indicated that he was 
not a physician and had not examined the veteran.  In a June 
1995 decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a chronic gastrointestinal disability 
including dysentery.

Currently, the veteran seeks to reopen the claim of service 
connection for a chronic gastrointestinal disability 
including dysentery.  In support of his claim, he has 
submitted duplicates of one of Dr. Saloom's letters; 
duplicates of the letter of Thomas P. Buckelew, Ph.D.; a 
service medical record of another veteran; duplicate service 
medical records of his own; and a medical opinion from Craig 
N. Bash, M.D., in which Dr. Bash related the veteran's 
gastrointestinal illness, which is most likely "chronic 
amebiasis or its chronic form so-called ulcerative 
postdysenteric colitis (UPD) or other yet to be diagnosed 
gastroenteritis (YTBDG)" to the veteran's service in Vietnam.  


Analysis

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  According 
to the Court, sections 5108, 7104(b), and 7105(c) require 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the last final decision of record was 
the June 1995 rating decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

A review of the newly submitted evidence shows that while the 
veteran submitted evidence duplicative to evidence already of 
record, he also submitted the new opinion of Dr. Bash which 
was not previously of record.  This opinion states that the 
veteran incurred gastrointestinal disability as result of his 
service in Vietnam.  The Board finds that assuming the 
credibility of the recent evidence as required by Justus, the 
veteran has submitted new and material evidence.  This 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

Accordingly, this claim of service connection for a 
gastrointestinal disorder to include dysentery is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a gastrointestinal disorder 
to include dysentery.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

